DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2022 has been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dara (US 7672915 B2).
Regarding claims 1, 9, 17 and 25, Dara discloses to use one or more neural networks to identify one or more unlabeled objects within one or more images and to generate labels based, at least in part, on the one or more unlabeled objects (title, abstract figure 1, Dara specifically discloses “labeling data for training a classifier, comprising: obtaining data, the data comprising labeled data and unlabeled data; generating a self-organizing map of the data; and a labeling at least some of the unlabeled data based on proximity of the unlabeled data to labeled data within the self-organizing map to generate self-labeled data. The method may include training a classifier based on the labeled and self-labeled data.” … “The embodiments described herein relate generally to systems and methods for generating training data using a self-organizing map. The training data can then be used to train a classifier for data classification. The data used to populate the self-organizing map consists of a small amount of labeled data and a relatively much larger amount of unlabeled data. Through proximity of the unlabeled data to the labeled data in nodes of the self-organizing map, labels can be assigned to the unlabeled data. Embodiments implement a hybrid neural network model to combine a large set of unlabeled data with a small set of labeled records for use in classification.” … “In the described embodiments, a self-organizing map (SOM) form of neural network is used to infer a class associated with unlabeled data based on its proximity to labeled data within the SOM. A SOM is a sheet-like network of nodes which is tuned to various training data records through a learning process. In generating (also called training) the SOM, one or more records, both labeled and unlabeled, may be associated with a node of the SOM.”)


    PNG
    media_image1.png
    702
    539
    media_image1.png
    Greyscale

Regarding claims 2 and 26, Dara discloses claims 1 and 25, Dara also discloses train using unlabeled neural network training data is and the unlabeled neural network training data comprises data without labels and partially-labeled data (title, abstract figure 1, Dara specifically discloses “Method and system for labelling unlabeled data records in nodes of a self-organizing map for use in training a classifier for data classification” … “The described embodiments relate to methods and systems for data classification using a self-organizing map. Certain embodiments relate to a method of labeling data for training a classifier, comprising: obtaining data, the data comprising labeled data and unlabeled data; generating a self-organizing map of the data; and a labeling at least some of the unlabeled data based on proximity of the unlabeled data to labeled data within the self-organizing map to generate self-labeled data. The method may include training a classifier based on the labeled and self-labeled data. Other embodiments relate to systems and computer readable media configured to perform, or allow performance of, the method embodiments”)
Regarding claim 10, Dara discloses claim 9, Dara also discloses training data is used to train the one or more neural networks and the unlabeled training data comprises data without labels and partially-labeled data, the partially-labeled data comprising at least one of annotations by tags, points, or scribbles (title, abstract figure 1, Dara specifically discloses “Method and system for labelling unlabeled data records in nodes of a self-organizing map for use in training a classifier for data classification” … “The described embodiments relate to methods and systems for data classification using a self-organizing map. Certain embodiments relate to a method of labeling data for training a classifier, comprising: obtaining data, the data comprising labeled data and unlabeled data; generating a self-organizing map of the data; and a labeling at least some of the unlabeled data based on proximity of the unlabeled data to labeled data within the self-organizing map to generate self-labeled data. The method may include training a classifier based on the labeled and self-labeled data. Other embodiments relate to systems and computer readable media configured to perform, or allow performance of, the method embodiments”)
Regarding claim 18, Dara discloses claim 17, Dara also discloses that the unlabeled neural network training the data to be used to train one or more neural networks and the unlabeled neural network training data comprises data without labels and partially-labeled data, the partially-labeled data comprising information indicating a set of locations of the one or more unlabeled objects (title, abstract figure 1, Dara specifically discloses “Method and system for labelling unlabeled data records in nodes of a self-organizing map for use in training a classifier for data classification” … “The described embodiments relate to methods and systems for data classification using a self-organizing map. Certain embodiments relate to a method of labeling data for training a classifier, comprising: obtaining data, the data comprising labeled data and unlabeled data; generating a self-organizing map of the data; and a labeling at least some of the unlabeled data based on proximity of the unlabeled data to labeled data within the self-organizing map to generate self-labeled data. The method may include training a classifier based on the labeled and self-labeled data. Other embodiments relate to systems and computer readable media configured to perform, or allow performance of, the method embodiments”)
Regarding claim 3, Dara discloses claim 1, Dara also discloses that the one or more unlabeled object within the one or more images are to be labeled using the labels generated by the one or more neural networks, the labels are generated based, at least in part, on labeled neural network training data and the the one or more unlabeled object within the one or more images (title, abstract figure 1, Dara specifically discloses “Method and system for labelling unlabeled data records in nodes of a self-organizing map for use in training a classifier for data classification” … “The described embodiments relate to methods and systems for data classification using a self-organizing map. Certain embodiments relate to a method of labeling data for training a classifier, comprising: obtaining data, the data comprising labeled data and unlabeled data; generating a self-organizing map of the data; and a labeling at least some of the unlabeled data based on proximity of the unlabeled data to labeled data within the self-organizing map to generate self-labeled data. The method may include training a classifier based on the labeled and self-labeled data. Other embodiments relate to systems and computer readable media configured to perform, or allow performance of, the method embodiments”)
Regarding claims 11, 19 and 28, Dara discloses claims 9, 17 and 25, Dara also discloses that the one or more neural networks are to be trained based, at least in part, on labeled neural network training data containing one or more annotations indicating whether the labeled neural network training data contains an object, the one or more images are unlabeled neural network training data comprising the one or more unlabeled objects, where the one or more unlabeled objects are to be labeled using the labels generated by the one or more neural networks based, at least in part, on the labeled neural network training data, and the one or more neural networks are to be trained to identify a plurality of objects in an input image based, at least in part, on the labeled neural network training data and the unlabeled neural network training data (title, abstract figure 1, Dara specifically discloses “Method and system for labelling unlabeled data records in nodes of a self-organizing map for use in training a classifier for data classification” … “The described embodiments relate to methods and systems for data classification using a self-organizing map. Certain embodiments relate to a method of labeling data for training a classifier, comprising: obtaining data, the data comprising labeled data and unlabeled data; generating a self-organizing map of the data; and a labeling at least some of the unlabeled data based on proximity of the unlabeled data to labeled data within the self-organizing map to generate self-labeled data. The method may include training a classifier based on the labeled and self-labeled data. Other embodiments relate to systems and computer readable media configured to perform, or allow performance of, the method embodiments”)
Regarding claims 4 and 29, Dara discloses claims 3 and 28, Dara also discloses pseudo-labels generated based, at least in part, on previously input labeled neural network training data and unlabeled neural network training data (title, abstract figure 1, Dara specifically discloses “Method and system for labelling unlabeled data records in nodes of a self-organizing map for use in training a classifier for data classification” … “The described embodiments relate to methods and systems for data classification using a self-organizing map. Certain embodiments relate to a method of labeling data for training a classifier, comprising: obtaining data, the data comprising labeled data and unlabeled data; generating a self-organizing map of the data; and a labeling at least some of the unlabeled data based on proximity of the unlabeled data to labeled data within the self-organizing map to generate self-labeled data. The method may include training a classifier based on the labeled and self-labeled data. Other embodiments relate to systems and computer readable media configured to perform, or allow performance of, the method embodiments”)
Regarding claims 12 and 20, Dara discloses claims 11 and 19, Dara also discloses identify objects in the labeled neural network training data (title, abstract figure 1, Dara specifically discloses “Method and system for labelling unlabeled data records in nodes of a self-organizing map for use in training a classifier for data classification” … “The described embodiments relate to methods and systems for data classification using a self-organizing map. Certain embodiments relate to a method of labeling data for training a classifier, comprising: obtaining data, the data comprising labeled data and unlabeled data; generating a self-organizing map of the data; and a labeling at least some of the unlabeled data based on proximity of the unlabeled data to labeled data within the self-organizing map to generate self-labeled data. The method may include training a classifier based on the labeled and self-labeled data. Other embodiments relate to systems and computer readable media configured to perform, or allow performance of, the method embodiments”)
Regarding claim 5, Dara discloses claim 3, Dara also discloses information about additional objects in the labeled neural network training data (title, abstract figure 1, Dara specifically discloses “Method and system for labelling unlabeled data records in nodes of a self-organizing map for use in training a classifier for data classification” … “The described embodiments relate to methods and systems for data classification using a self-organizing map. Certain embodiments relate to a method of labeling data for training a classifier, comprising: obtaining data, the data comprising labeled data and unlabeled data; generating a self-organizing map of the data; and a labeling at least some of the unlabeled data based on proximity of the unlabeled data to labeled data within the self-organizing map to generate self-labeled data. The method may include training a classifier based on the labeled and self-labeled data. Other embodiments relate to systems and computer readable media configured to perform, or allow performance of, the method embodiments”)
Regarding claims 13 and 21, Dara discloses claims 11 and 19, Dara also discloses that the labels to be generated by the one or more neural networks are equivalent to the labels provided by the labeled neural network training data (title, abstract figure 1, Dara specifically discloses “Method and system for labelling unlabeled data records in nodes of a self-organizing map for use in training a classifier for data classification” … “The described embodiments relate to methods and systems for data classification using a self-organizing map. Certain embodiments relate to a method of labeling data for training a classifier, comprising: obtaining data, the data comprising labeled data and unlabeled data; generating a self-organizing map of the data; and a labeling at least some of the unlabeled data based on proximity of the unlabeled data to labeled data within the self-organizing map to generate self-labeled data. The method may include training a classifier based on the labeled and self-labeled data. Other embodiments relate to systems and computer readable media configured to perform, or allow performance of, the method embodiments”)
Regarding claim 6, Dara discloses claim 2, Dara also discloses image-level annotation (title, abstract figure 1, Dara specifically discloses “Method and system for labelling unlabeled data records in nodes of a self-organizing map for use in training a classifier for data classification” … “The described embodiments relate to methods and systems for data classification using a self-organizing map. Certain embodiments relate to a method of labeling data for training a classifier, comprising: obtaining data, the data comprising labeled data and unlabeled data; generating a self-organizing map of the data; and a labeling at least some of the unlabeled data based on proximity of the unlabeled data to labeled data within the self-organizing map to generate self-labeled data. The method may include training a classifier based on the labeled and self-labeled data. Other embodiments relate to systems and computer readable media configured to perform, or allow performance of, the method embodiments”)
Regarding claims 14 and 22, Dara discloses claims 9 and 17, Dara also discloses labeled neural network training data and unlabeled neural network training data to train the one or more neural networks comprise images (title, abstract figure 1, Dara specifically discloses “Method and system for labelling unlabeled data records in nodes of a self-organizing map for use in training a classifier for data classification” … “The described embodiments relate to methods and systems for data classification using a self-organizing map. Certain embodiments relate to a method of labeling data for training a classifier, comprising: obtaining data, the data comprising labeled data and unlabeled data; generating a self-organizing map of the data; and a labeling at least some of the unlabeled data based on proximity of the unlabeled data to labeled data within the self-organizing map to generate self-labeled data. The method may include training a classifier based on the labeled and self-labeled data. Other embodiments relate to systems and computer readable media configured to perform, or allow performance of, the method embodiments”)
Regarding claim 33, Dara discloses claim 1, Dara also discloses unlabeled objects within the one or more images are to be labeled using the labels generated by the one or more neural networks (title, abstract figure 1, Dara specifically discloses “labeling data for training a classifier, comprising: obtaining data, the data comprising labeled data and unlabeled data; generating a self-organizing map of the data; and a labeling at least some of the unlabeled data based on proximity of the unlabeled data to labeled data within the self-organizing map to generate self-labeled data. The method may include training a classifier based on the labeled and self-labeled data.” … “The embodiments described herein relate generally to systems and methods for generating training data using a self-organizing map. The training data can then be used to train a classifier for data classification. The data used to populate the self-organizing map consists of a small amount of labeled data and a relatively much larger amount of unlabeled data. Through proximity of the unlabeled data to the labeled data in nodes of the self-organizing map, labels can be assigned to the unlabeled data. Embodiments implement a hybrid neural network model to combine a large set of unlabeled data with a small set of labeled records for use in classification.” … “In the described embodiments, a self-organizing map (SOM) form of neural network is used to infer a class associated with unlabeled data based on its proximity to labeled data within the SOM. A SOM is a sheet-like network of nodes which is tuned to various training data records through a learning process. In generating (also called training) the SOM, one or more records, both labeled and unlabeled, may be associated with a node of the SOM.”)
Regarding claims 7 and 30, Dara discloses claims 1 and 25, Dara also discloses input images containing supervision information (title, abstract figure 1, Dara specifically discloses “Method and system for labelling unlabeled data records in nodes of a self-organizing map for use in training a classifier for data classification” … “The described embodiments relate to methods and systems for data classification using a self-organizing map. Certain embodiments relate to a method of labeling data for training a classifier, comprising: obtaining data, the data comprising labeled data and unlabeled data; generating a self-organizing map of the data; and a labeling at least some of the unlabeled data based on proximity of the unlabeled data to labeled data within the self-organizing map to generate self-labeled data. The method may include training a classifier based on the labeled and self-labeled data. Other embodiments relate to systems and computer readable media configured to perform, or allow performance of, the method embodiments”)
Regarding claims 15 and 23, Dara discloses claims 9 and 17, Dara also discloses one or more neural networks to be trained based, at least in part, on pseudo-labels generated by the one or more neural networks from the one or more unlabeled objects (title, abstract figure 1, Dara specifically discloses “Method and system for labelling unlabeled data records in nodes of a self-organizing map for use in training a classifier for data classification” … “The described embodiments relate to methods and systems for data classification using a self-organizing map. Certain embodiments relate to a method of labeling data for training a classifier, comprising: obtaining data, the data comprising labeled data and unlabeled data; generating a self-organizing map of the data; and a labeling at least some of the unlabeled data based on proximity of the unlabeled data to labeled data within the self-organizing map to generate self-labeled data. The method may include training a classifier based on the labeled and self-labeled data. Other embodiments relate to systems and computer readable media configured to perform, or allow performance of, the method embodiments”)
Regarding claim 8, Dara discloses claim 7, Dara also discloses that the supervision information indicates a region of each input image of the one or more input images (title, abstract figure 1, Dara specifically discloses “Method and system for labelling unlabeled data records in nodes of a self-organizing map for use in training a classifier for data classification” … “The described embodiments relate to methods and systems for data classification using a self-organizing map. Certain embodiments relate to a method of labeling data for training a classifier, comprising: obtaining data, the data comprising labeled data and unlabeled data; generating a self-organizing map of the data; and a labeling at least some of the unlabeled data based on proximity of the unlabeled data to labeled data within the self-organizing map to generate self-labeled data. The method may include training a classifier based on the labeled and self-labeled data. Other embodiments relate to systems and computer readable media configured to perform, or allow performance of, the method embodiments”)
Regarding claims 16 and 24, Dara discloses claims 15 and 23, Dara also discloses that the pseudo-labels are to be generated based, at least in part, on a region of interest (title, abstract figure 1, Dara specifically discloses “Method and system for labelling unlabeled data records in nodes of a self-organizing map for use in training a classifier for data classification” … “The described embodiments relate to methods and systems for data classification using a self-organizing map. Certain embodiments relate to a method of labeling data for training a classifier, comprising: obtaining data, the data comprising labeled data and unlabeled data; generating a self-organizing map of the data; and a labeling at least some of the unlabeled data based on proximity of the unlabeled data to labeled data within the self-organizing map to generate self-labeled data. The method may include training a classifier based on the labeled and self-labeled data. Other embodiments relate to systems and computer readable media configured to perform, or allow performance of, the method embodiments”)
Regarding claim 27, Dara discloses claim 26, Dara also discloses annotations and, the annotations contain information about additional objects in the un labeled neural network training data (title, abstract figure 1, Dara specifically discloses “Method and system for labelling unlabeled data records in nodes of a self-organizing map for use in training a classifier for data classification” … “The described embodiments relate to methods and systems for data classification using a self-organizing map. Certain embodiments relate to a method of labeling data for training a classifier, comprising: obtaining data, the data comprising labeled data and unlabeled data; generating a self-organizing map of the data; and a labeling at least some of the unlabeled data based on proximity of the unlabeled data to labeled data within the self-organizing map to generate self-labeled data. The method may include training a classifier based on the labeled and self-labeled data. Other embodiments relate to systems and computer readable media configured to perform, or allow performance of, the method embodiments”)
Regarding claim 31, Dara discloses claim 30, Dara also discloses that the supervision comprises region coordinates associated with an object in each input image of the one or more input images (title, abstract figure 1, Dara specifically discloses “Method and system for labelling unlabeled data records in nodes of a self-organizing map for use in training a classifier for data classification” … “The described embodiments relate to methods and systems for data classification using a self-organizing map. Certain embodiments relate to a method of labeling data for training a classifier, comprising: obtaining data, the data comprising labeled data and unlabeled data; generating a self-organizing map of the data; and a labeling at least some of the unlabeled data based on proximity of the unlabeled data to labeled data within the self-organizing map to generate self-labeled data. The method may include training a classifier based on the labeled and self-labeled data. Other embodiments relate to systems and computer readable media configured to perform, or allow performance of, the method embodiments”)
Regarding claim 32, Dara discloses claim 30, Dara also discloses that the supervision comprises an indication for each pixel in each input image of the one or more input images, the indication relating to whether the pixel is contained within an object (title, abstract figure 1, Dara specifically discloses “Method and system for labelling unlabeled data records in nodes of a self-organizing map for use in training a classifier for data classification” … “The described embodiments relate to methods and systems for data classification using a self-organizing map. Certain embodiments relate to a method of labeling data for training a classifier, comprising: obtaining data, the data comprising labeled data and unlabeled data; generating a self-organizing map of the data; and a labeling at least some of the unlabeled data based on proximity of the unlabeled data to labeled data within the self-organizing map to generate self-labeled data. The method may include training a classifier based on the labeled and self-labeled data. Other embodiments relate to systems and computer readable media configured to perform, or allow performance of, the method embodiments”)

Claims 1-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kushnir (US 20210142168 A1).
Regarding claims 1, 9, 17 and 25 Kushnir discloses to use one or more neural networks to identify one or more unlabeled objects within one or more images and to generate labels based, at least in part, on the one or more unlabeled objects (title, abstract figure 2 labeling process, Kushnir specifically discloses “Method of classifying data may include training, by processing circuitry, a neural network based on labeled inputs of a training data set; identifying, by the processing circuitry, a refinement subset of unlabeled inputs of a pool data set by determining, for each unlabeled input, a first distance of the unlabeled input to the labeled inputs of the training data set and a second distance of the unlabeled input to other unlabeled inputs of the pool data set; submitting, by the processing circuitry, the refinement subset to a labeling process to produce a labeled subset; training, by the processing circuitry, the neural network based on the labeled subset to produce a trained neural network; and classifying, by the processing circuitry, new data using the trained neural network” … “The processing circuitry 116 may be configured to access a labeling process 220, for example, a service that may determine a label 216 that is to be associated with an unlabeled input 218. In some example scenarios, the labeling process 220 may be, for example, another machine learning service or model that identifies labels 216 for unlabeled inputs 218 of the pool data set 110”)

    PNG
    media_image2.png
    570
    527
    media_image2.png
    Greyscale

Regarding claims 2 and 26, Kushnir discloses claims 1 and 25, Kushnir also discloses train using unlabeled neural network training data is and the unlabeled neural network training data comprises data without labels and partially-labeled data (title, abstract figure 2 labeling process, Kushnir specifically discloses “Method of classifying data may include training, by processing circuitry, a neural network based on labeled inputs of a training data set; identifying, by the processing circuitry, a refinement subset of unlabeled inputs of a pool data set by determining, for each unlabeled input, a first distance of the unlabeled input to the labeled inputs of the training data set and a second distance of the unlabeled input to other unlabeled inputs of the pool data set; submitting, by the processing circuitry, the refinement subset to a labeling process to produce a labeled subset; training, by the processing circuitry, the neural network based on the labeled subset to produce a trained neural network; and classifying, by the processing circuitry, new data using the trained neural network”)
Regarding claim 10, Kushnir discloses claim 9, Kushnir also discloses training data is used to train the one or more neural networks and the unlabeled training data comprises data without labels and partially-labeled data, the partially-labeled data comprising at least one of annotations by tags, points, or scribbles (title, abstract figure 2, Kushnir specifically discloses “A first chart 1100 presents an accuracy of a trained neural network based on a selected number of labeled data points to classify a non-separable data set, such as a checkerboard classification pattern”)
Regarding claim 18, Kushnir discloses claim 17, Kushnir also discloses that the unlabeled neural network training the data to be used to train one or more neural networks and the unlabeled neural network training data comprises data without labels and partially-labeled data, the partially-labeled data comprising information indicating a set of locations of the one or more unlabeled objects (title, abstract figure 2, Kushnir specifically discloses “The evaluation of each unlabeled inputs 218 by a labeling process 220 to identify labels 216 for each unlabeled input 218 may be a comparatively expensive process, for example, may involve a computationally intensive determination of objects appearing in each frame of the video sequence and the comparison of the locations of such objects across frames of the video sequence”)
Regarding claim 3, Kushnir discloses claim 1, Kushnir also discloses that the one or more unlabeled object within the one or more images are to be labeled using the labels generated by the one or more neural networks, the labels are generated based, at least in part, on labeled neural network training data and the one or more unlabeled object within the one or more images (title, abstract figure 2 labeling process, Kushnir specifically discloses “Method of classifying data may include training, by processing circuitry, a neural network based on labeled inputs of a training data set; identifying, by the processing circuitry, a refinement subset of unlabeled inputs of a pool data set by determining, for each unlabeled input, a first distance of the unlabeled input to the labeled inputs of the training data set and a second distance of the unlabeled input to other unlabeled inputs of the pool data set; submitting, by the processing circuitry, the refinement subset to a labeling process to produce a labeled subset; training, by the processing circuitry, the neural network based on the labeled subset to produce a trained neural network; and classifying, by the processing circuitry, new data using the trained neural network”)
Regarding claims 11, 19 and 28, Kushnir discloses claims 9, 17 and 25, Kushnir also discloses that the one or more neural networks are to be trained based, at least in part, on labeled neural network training data containing one or more annotations indicating whether the labeled neural network training data contains an object, the one or more images are unlabeled neural network training data comprising the one or more unlabeled objects, where the one or more unlabeled objects are to be labeled using the labels generated by the one or more neural networks based, at least in part, on the labeled neural network training data, and the one or more neural networks are to be trained to identify a plurality of objects in an input image based, at least in part, on the labeled neural network training data and the unlabeled neural network training data (title, abstract figure 2 labeling process, Kushnir specifically discloses “Method of classifying data may include training, by processing circuitry, a neural network based on labeled inputs of a training data set; identifying, by the processing circuitry, a refinement subset of unlabeled inputs of a pool data set by determining, for each unlabeled input, a first distance of the unlabeled input to the labeled inputs of the training data set and a second distance of the unlabeled input to other unlabeled inputs of the pool data set; submitting, by the processing circuitry, the refinement subset to a labeling process to produce a labeled subset; training, by the processing circuitry, the neural network based on the labeled subset to produce a trained neural network; and classifying, by the processing circuitry, new data using the trained neural network”)
Regarding claims 4 and 29, Kushnir discloses claims 3 and 28, Kushnir also discloses pseudo-labels generated based, at least in part, on previously input labeled neural network training data and unlabeled neural network training data (title, abstract figure 2 labeling process, Kushnir specifically discloses “Method of classifying data may include training, by processing circuitry, a neural network based on labeled inputs of a training data set; identifying, by the processing circuitry, a refinement subset of unlabeled inputs of a pool data set by determining, for each unlabeled input, a first distance of the unlabeled input to the labeled inputs of the training data set and a second distance of the unlabeled input to other unlabeled inputs of the pool data set; submitting, by the processing circuitry, the refinement subset to a labeling process to produce a labeled subset; training, by the processing circuitry, the neural network based on the labeled subset to produce a trained neural network; and classifying, by the processing circuitry, new data using the trained neural network”)
Regarding claims 12 and 20, Kushnir discloses claims 11 and 19, Kushnir also discloses identify objects in the labeled neural network training data (title, abstract figure 2 labeling process, Kushnir specifically discloses “Method of classifying data may include training, by processing circuitry, a neural network based on labeled inputs of a training data set; identifying, by the processing circuitry, a refinement subset of unlabeled inputs of a pool data set by determining, for each unlabeled input, a first distance of the unlabeled input to the labeled inputs of the training data set and a second distance of the unlabeled input to other unlabeled inputs of the pool data set; submitting, by the processing circuitry, the refinement subset to a labeling process to produce a labeled subset; training, by the processing circuitry, the neural network based on the labeled subset to produce a trained neural network; and classifying, by the processing circuitry, new data using the trained neural network”)
Regarding claim 5, Kushnir discloses claim 3, Kushnir also discloses information about additional objects in the labeled neural network training data (title, abstract figure 2, Kushnir specifically discloses “The evaluation of each unlabeled inputs 218 by a labeling process 220 to identify labels 216 for each unlabeled input 218 may be a comparatively expensive process, for example, may involve a computationally intensive determination of objects appearing in each frame of the video sequence and the comparison of the locations of such objects across frames of the video sequence”)

Regarding claims 13 and 21, Kushnir discloses claims 11 and 19, Kushnir also discloses that the labels to be generated by the one or more neural networks are equivalent to the labels provided by the labeled neural network training data (title, abstract figure 2, Kushnir specifically discloses “The evaluation of each unlabeled inputs 218 by a labeling process 220 to identify labels 216 for each unlabeled input 218 may be a comparatively expensive process, for example, may involve a computationally intensive determination of objects appearing in each frame of the video sequence and the comparison of the locations of such objects across frames of the video sequence”)
Regarding claim 6, Kushnir discloses claim 2, Kushnir also discloses image-level annotation (title, abstract figure 2, Kushnir specifically discloses “a neural network may be trained to identify events in an image, or in a sequence of images such as a video. As an example in the field of autonomous vehicle navigation, the events may include an occurrence of a traffic signal such as a stoplight, a pedestrian entering a sidewalk, and/or an occurrence of a road hazard such as a stopped vehicle or debris in a lane of a road. A training data set may be prepared as a set of labeled inputs, where each input includes an image or video and one or more labels indicating the events that are depicted as occurring in the image or video.”)
Regarding claims 14 and 22, Kushnir discloses claims 9 and 17, Kushnir also discloses labeled neural network training data and unlabeled neural network training data to train the one or more neural networks comprise images (title, abstract figure 2, Kushnir specifically discloses “a neural network may be trained to identify events in an image, or in a sequence of images such as a video. As an example in the field of autonomous vehicle navigation, the events may include an occurrence of a traffic signal such as a stoplight, a pedestrian entering a sidewalk, and/or an occurrence of a road hazard such as a stopped vehicle or debris in a lane of a road. A training data set may be prepared as a set of labeled inputs, where each input includes an image or video and one or more labels indicating the events that are depicted as occurring in the image or video.”)
Regarding claim 33, Kushnir discloses claim 1, Kushnir also discloses unlabeled objects within the one or more images are to be labeled using the labels generated by the one or more neural networks (title, abstract figure 2 labeling process, Kushnir specifically discloses “Method of classifying data may include training, by processing circuitry, a neural network based on labeled inputs of a training data set; identifying, by the processing circuitry, a refinement subset of unlabeled inputs of a pool data set by determining, for each unlabeled input, a first distance of the unlabeled input to the labeled inputs of the training data set and a second distance of the unlabeled input to other unlabeled inputs of the pool data set; submitting, by the processing circuitry, the refinement subset to a labeling process to produce a labeled subset; training, by the processing circuitry, the neural network based on the labeled subset to produce a trained neural network; and classifying, by the processing circuitry, new data using the trained neural network”)
Regarding claims 7 and 30, Kushnir discloses claims 1 and 25, Kushnir also discloses input images containing supervision information (title, abstract figure 2, Kushnir specifically discloses “The processing circuitry 116 may execute the training process 112, for example, a supervised training model, an unsupervised training model, and/or a reinforcement training model.”)
Regarding claims 15 and 23, Kushnir discloses claims 9 and 17, Kushnir also discloses one or more neural networks to be trained based, at least in part, on pseudo-labels generated by the one or more neural networks from the one or more unlabeled objects (title, abstract figure 2, Kushnir specifically discloses “The processing circuitry 116 may execute the training process 112, for example, a supervised training model, an unsupervised training model, and/or a reinforcement training model.”)
Regarding claim 8, Kushnir discloses claim 7, Kushnir also discloses that the supervision information indicates a region of each input image of the one or more input images (title, abstract figure 2, Kushnir specifically discloses “a neural network may be trained to identify events in an image, or in a sequence of images such as a video. As an example in the field of autonomous vehicle navigation, the events may include an occurrence of a traffic signal such as a stoplight, a pedestrian entering a sidewalk, and/or an occurrence of a road hazard such as a stopped vehicle or debris in a lane of a road. A training data set may be prepared as a set of labeled inputs, where each input includes an image or video and one or more labels indicating the events that are depicted as occurring in the image or video.”)
Regarding claims 16 and 24, Kushnir discloses claims 15 and 23, Kushnir also discloses that the pseudo-labels are to be generated based, at least in part, on a region of interest (title, abstract figure 2, Kushnir specifically discloses “a neural network may be trained to identify events in an image, or in a sequence of images such as a video. As an example in the field of autonomous vehicle navigation, the events may include an occurrence of a traffic signal such as a stoplight, a pedestrian entering a sidewalk, and/or an occurrence of a road hazard such as a stopped vehicle or debris in a lane of a road. A training data set may be prepared as a set of labeled inputs, where each input includes an image or video and one or more labels indicating the events that are depicted as occurring in the image or video.”)
Regarding claim 27, Kushnir discloses claim 26, Kushnir also discloses annotations and, the annotations contain information about additional objects in the un labeled neural network training data (title, abstract figure 2, Kushnir specifically discloses “The evaluation of each unlabeled inputs 218 by a labeling process 220 to identify labels 216 for each unlabeled input 218 may be a comparatively expensive process, for example, may involve a computationally intensive determination of objects appearing in each frame of the video sequence and the comparison of the locations of such objects across frames of the video sequence”)
Regarding claim 31, Kushnir discloses claim 30, Kushnir also discloses that the supervision comprises region coordinates associated with an object in each input image of the one or more input images (title, abstract figure 2, Kushnir specifically discloses “The evaluation of each unlabeled inputs 218 by a labeling process 220 to identify labels 216 for each unlabeled input 218 may be a comparatively expensive process, for example, may involve a computationally intensive determination of objects appearing in each frame of the video sequence and the comparison of the locations of such objects across frames of the video sequence”)
Regarding claim 32, Kushnir discloses claim 30, Kushnir also discloses that the supervision comprises an indication for each pixel in each input image of the one or more input images, the indication relating to whether the pixel is contained within an object (title, abstract figure 2, Kushnir specifically discloses “The evaluation of each unlabeled inputs 218 by a labeling process 220 to identify labels 216 for each unlabeled input 218 may be a comparatively expensive process, for example, may involve a computationally intensive determination of objects appearing in each frame of the video sequence and the comparison of the locations of such objects across frames of the video sequence”)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN A TORRES whose telephone number is (571)272-3119. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye can be reached on (571) 272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUAN A TORRES/           Primary Examiner, Art Unit 2636